THIS NOTE AND THE SECURITIES ISSUABLE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED. TRANSWORLD BENEFITS INTERNATIONAL, INC. SUBORDINATED SECURED PROMISSORY NOTE $200,000.00 February 15 2008 Newport Beach, California FOR VALUE RECEIVED, TransWorld Benefits International, Inc., a Nevada corporation (the "Company"), promises to pay to John Todd ("Lender"), or its registered assigns, in lawful money of the United States of America the principal sum of Two Hundred Thousand Dollars ($200,000), together with interest from the date of this Note on the unpaid principal balance at a rate equal to 10.00% per annum, computed on the basis of the actual number of days elapsed and a year of 365 days, payable quarterly in arrears. All principal, together with unpaid and accrued interest and other amounts payable hereunder, shall be due and payable on the earlier of (i) August 1, 2008 (the "Maturity Date"), or (ii) when, upon or after the occurrence of an Event of Default (as defined below), such amounts are declared due and payable by Lender or made automatically due and payable in accordance with the terms hereof. THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A PLEDGE AGREEMENT (THE "PLEDGE AGREEMENT") DATED AS OF THE DATE HEREOF AND A PERSONAL GUARANTY EXECUTED BY CHARLES SEVEN, AN INDIVIDUAL AND PRINCIPAL SHAREHOLDER OF THE COMPANY FOR THE BENEFIT OF THE LENDER. ADDITIONAL RIGHTS OF LENDER ARE SET FORTH IN THE PLEDGE AGREEMENT. The following is a statement of the rights of Lender and the conditions to which this Note is subject, and to which Lender, by the acceptance of this Note, agrees: 1.Definitions. As used in this Note, the following capitalized terms have the following meanings: (a) "Additional Shares of Common" shall mean the 500,000 shares of common stock to be issued by the Company to Lender within three (3) business days following the execution date of this Note as inducement to make the loan hereunder (the "Shares"). 1 (b)the "Company" includes the corporation initially executing this Note and any Person which shall succeed to or assume the obligations of the Company under this Note. (c)"Event of Default" has the meaning given in Section 5 hereof. (d)"Lender" shall mean the Person specified in the introductory paragraph of this Note or any Person who shall at the time be the registered holder of this Note. (e)"Material Adverse Effect" shall mean a material adverse effect on (a) the business, assets, operations, prospects or financial or other condition of the Company; (b) the ability of the Company to pay or perform the Obligations in accordance with the terms of this Note and the other Transaction Documents and to avoid an Event of Default, or an event which, with the giving of notice or the passage of time or both, would constitute an Event of Default, under any Transaction Document; or (c) the rights and remedies of Lender under this Note, the other Transaction Documents or any related document, instrument or agreement. (f)"Obligations" shall mean and include all loans, advances, debts, liabilities and obligations, howsoever arising, owed by the Company to Lender of every kind and description now existing or hereafter arising under or pursuant to the terms of this Note, the Pledge Agreement, and the Pledge Agreement, including, all interest, fees, charges, expenses, attorneys' fees and costs and accountants' fees and costs chargeable to and payable by the Company hereunder and thereunder, in each case, whether direct or indirect, absolute or contingent, due or to become due, and whether or not arising after the commencement of a proceeding under Title 11 of the United States Code (11 U. S. C. Section 101 et seq.), as amended from time to time (including post-petition interest) and whether or not allowed or allowable as a claim in any such proceeding. (g)"Person" shall mean and include an individual, a partnership, a corporation (including a business trust), a joint stock company, a limited liability company, an unincorporated association, a joint venture or other entity or a governmental authority. (h)"Pledge Agreement" has the meaning given in the introductory paragraphs to this Note. (i)"Securities Act" shall mean the Securities Act of 1933, as amended. (j)"Senior Indebtedness" shall mean all indebtedness of the Company to banks, commercial finance lenders, insurance companies, leasing or equipment financing institutions or other lending institutions regularly engaged in the business of lending money excluding venture capital, investment banking or similar institutions which sometimes engage in lending activities but which are primarily engaged in investments in equity securities, which is for money borrowed, or purchase or leasing of equipment in the case of lease or other equipment financing, whether or not secured. (k)"Transaction Documents" shall mean this Note, the Pledge Agreement, and the Guaranty. 2 2.Interest.
